Citation Nr: 1115993	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable rating, effective November 18, 2005.

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.  

In March 2011, the Veteran submitted to the Board a copy of his most recent VA examination report dated December 2010.  As this examination report had already been associated with the claims file and considered in the February 2011 supplemental statement of the case, remand is not required for RO adjudication of this evidence.

The Board notes that the Veteran's original VA claims file has been lost, and that the current file has been rebuilt.

The Veteran's claim was remanded in September 2010 for additional development.  The required action has been accomplished and the case has been returned to the Board for appellate adjudication.  Regrettably, further development is required before the claim may be decided on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran submitted a February 2011 VA audiology note indicating that his hearing had worsened since the December 2010 VA examination.  However, the precise extent of such worsening on objective testing is unclear from the phrasing of the provider's report.  Thus, the RO/AMC should request clarification from the February 2011 VA provider concerning the Veteran's audiogram.  If such clarification is not possible to obtain, the RO/AMC should afford the Veteran an additional VA examination to determine his current level of hearing loss.

The Board additionally observes that a September 2009 record from B.M., M.D., F.A.C.S. includes an audiogram in graph form with speech discrimination scores.  The report does not indicate whether the Maryland CNC test was used in obtaining the speech discrimination scores, and such testing is required in order for the report to be adequate for rating purposes.  See 38 C.F.R. § 4.85.  

The Board notes that in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011), the United States Court of Appeals for Veterans Claims (Court) held that, in some circumstances, VA has a duty to seek clarification of private medical evidence or else explain why clarification is not required.  In this case, the private audiograms may only be considered if the Maryland CNC speech discrimination test was utilized.  Thus, Dr. B. M. should be requested to provide an interpretation or clarification as to this point.  

Accordingly, the case is REMANDED for the following action:

1.  Dr. B. M. should be requested to indicate whether the Maryland CNC testing was utilized in arriving at the speech discrimination scores listed in the September 2009 audiogram. 

2.  Request that the February 2011 VA provider submit clarification concerning the results of the Veteran's hearing test.  If it is impossible to obtain such clarification, the Veteran should be afforded an additional VA examination to determine the current severity of his bilateral hearing loss.	

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

